      Case 2:19-cr-00173-JTM-MBN Document 15 Filed 10/22/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                        *          CRIMINAL NO: 19-173

               v.                               *          SECTION: “H”

JACK STRAIN                                     *

                                          *     *      *

       Considering the foregoing,
       IT IS ORDERED that a status conference is SET for November 1, 2019 at 1:30p.m.

        IT IS FURTHER ORDERED that the pretrial conference, presently set for

Wednesday, October 23, 2019, and the trial, presently set for Tuesday, November 12, 2019 are

CONTINUED to be rescheduled at the aforementioned status conference.

        In granting this Motion for Continuance, the Court makes the following findings:

       The Court finds that the ends of justice served by granting the continuance outweigh the

best interest of the public and the defendant in a speedy trial. The ends of justice will be served

by allowing the defendant’s counsel sufficient time to review the discovery provided by the

government and prepare Mr. Strain’s defense.



       Accordingly, the Court finds the period of this continuance is excludable time under the

Speedy Trial Act, Title 18, United States Code, Section 3161 et seq.

               New Orleans, Louisiana, this 21st day of October, 2019.



                                      ____________________________________________
                                      HONORABLE JANE TRICHE MILAZZO
                                      UNITED STATES DISTRICT JUDGE
